ON MOTION TO STRIKE PARTS OF RECORD AND TO RETAX COSTS.
Haul, J.
The appellant in this case has filed a motion to strike from the record pages 53 through 88 inclusive of the record now on file herein. The only reply made by counsel for appellee is that the case has been set for hearing in this Court on March 25, 1957, and that to sustain the motion would unduly delay the hearing of this cause on appeal.
This appeal involves the question of whether Fred Swaney or W. A. White, Sheriff, should have been appointed guardian of William M. Lowman by the lower court. We have examined the record and find that pages 1 through 52 are a complete transcript on the issue involved. The lower court held that W. A. White, Sheriff, was properly appointed guardian and that is the action from which this appeal is taken. Pages 53 ■through 88 are copies of a petition to pay medical ex*872penses of the ward, an order approving payment thereof, petition for authority to pay accounts, an order authorizing the same, proof of publication of notice to creditors, a petition for authority to provide support and maintenance of the ward at Mississippi State Hospital, an order authorizing the same, an inventory of the guardian, an order approving the same, a petition for authority to surrender stock in exchange for new stock, and an order authorizing the same. All of these petitions and orders were filed and entered subsequent to the hearing-on the question as to who should be appointed guardian. They throw no light whatsoever on the issue involved in this appeal, and all of them occurred after notice of the appeal. They should never have been included in the record. Rule 2 of the Revised Rules of this Court adopted December 1, 1952, clearly sets out what should be. embraced in the transcript made, up by the clerk of the lower court and sent to this Court, and the addition of the pages mentioned are not authorized by that rule.
We had occasion to deal with this question in the case of Masonite Corp. v. Guy, 223 Miss. 8, (15), 78 So. 2d 579, and we then called attention to the fact that we are daily confronted with records from all parts of the state where there has been no effort to comply with Rule 2 iu making up records for appeals. We have another case before, us now where exhibits to the. pleadings appear two and three times in the record and where a deposition is copied twice in the record in plain violation of the provisions of Rule 2, and we are frequently confronted with records where even the subpoenas for witnesses are copied therein and occupy several pages, for all of which the clerk has charged fees in violation of the rule.
 The motion to strike pages 53 through 88 is hereby sustained and the costs will be retaxed so as to eliminate from the cost bill the charges for copying these *873pages. Inasmuch as the case is on our docket for hearing on March 25th, we will not order the record rebound so as to eliminate the said pages therefrom and will leave the record as it now appears, hut will disregard pages 53 through 88 in the consideration of this case as the said pages throw no light whatsoever on the issue involved in this appeal.
Motion sustained.
McGeJiee, C. J., Kyle, Arrington and Gillespie, JJ., concur.